DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the after final amendment filed on 6/8/22 in which claims 1, 15 and 32 have been amended and claim 6 has been canceled. Claims 1-5, 7-10, 12, 14-16, 18-20, 26-27 and 32 are pending in the application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims to include previously indicated allowable subject matter.  Thus claims 1-5, 7-10, 12, 14-16, 18-20, 26-27 and 32 are in condition for allowance.
The closest prior art reference is Frank et al (US Pat. No. 6,467,477).  Frank teaches a respiratory device (Fig. 4) configured to supply a flow of breathable gas (col. 6: lines 62-65), a controller (fig. 1) and wherein the controller is configured to control the device according to a variable ventilation profile to repeatedly increase the pressure of the breathable gas supplied to the user from a first pressure to a second pressure over more than one breath (Figs. 2-3) and in response to the second pressure being reached or maintained for a predetermined period of time to decrease the pressure of the breathable gas from the second pressure to the first pressure during more than one period of exhalation. (Figs. 7C, 7D, Col 9: lines 49-56)
Frank does not teach reducing in the pressure in a single breath. 
Although Hete (US 2016/0089509), teaches a respiratory device (Fig. 1, paragraph 22) wherein the pressure of the breathable gas supplied to the user is decreased during a single period of exhalation (Figs. 2a-2b). it would not be obvious to apply this teaching to Frank since Frank teaches gradually increasing from one treatment level to another level in order to adjust a patient to a new treatment level. There would not be a reason to modify Frank to reduce the pressure to the first pressure level in a single breath as required by the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785